NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAFAEL MARTINEZ,                                No.    14-73637

                Petitioner,                     Agency No. A091-607-548

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Rafael Martinez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014). We deny in part and

dismiss in part the petition for review.

      The agency properly denied cancellation of removal, where Martinez failed

to establish that he was not convicted of an aggravated felony. See 8 U.S.C.

§ 1229b(a)(3); Pereida v. Wilkinson, 141 S.Ct. 754, 766 (2021) (an inconclusive

conviction record is insufficient to meet applicant’s burden of proof to show

eligibility for relief ). We lack jurisdiction to consider Martinez’s contention that

the record does not establish that he was convicted under California Health and

Safety Code Sections 11351 and 11352. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency). Thus, Martinez’s cancellation of removal claim fails.

      In light of this disposition, we need not reach Martinez’s contention that he

was lawfully admitted for permanent residence. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (the courts are not required to decide issues that are

unnecessary to the results).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    14-73637